Powell, J.
1. The motion to continue the case was apparently made for the purpose of delay only. The court, therefore, did not err in refusing to continue it.
2. The refusal of the court to dismiss the action for lack of jurisdiction is not a proper ground for a motion for a new trial, and can be successfully complained of only by direct exception in the main bill of exceptions or by exception filed pendente lite.
3. Ihe evidence authorized the verdict. The writ of error appears to have been brought for the purpose of delay only. The motion of the defendant in error, to 'award damages for delay, is, therefore granted.

Judgment affirmed, with damages.

Appeal; from Berrien superior court — ■ Judge Mitchell. December 16, 1909.
Submitted. February 25,
Decided March 11, 1910.
Alexander & Gary, for plaintiff in error.
Hendriclcs & Christian, contra.